Case: 3:12-cv-02858-JJH Doc #: 277-1 Filed: 11/20/18 1 of 3. PagelD #: 6788

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

WESTERN DIVISION

PANDORA DISTRIBUTION, LLC, * — Case No. 3:14-cv-2245

*
Plaintiff, * Judge Helmick
vs. * AFFIDAVIT OF STEPHEN LEWIS

OTTAWA OH, LLC, et al., *
: *
Defendants, *
VS. *
. *
FIRST AMERICAN TITLE *
INSURANCE CO. *
*
Third-Party Defendant. » #
*
*
*
*
oY

* * *

STATE OF CALIFORNIA )

a, ) ss.
COUNTY OF LOS ANGELES)

Stephen Lewis, being first duly sworn, deposes and says:

I have personal knowledge of the facts set forth. .
Case: 3:12-cv-02858-JJH Doc #: 277-1 Filed: 11/20/18 2 of 3. PagelD #: 6789 |

1. I am the sole member of Ottawa OH, LLC (“Ottawa”), which is a arty to this
action. | | , |

2. I intended for Ottawa to. file motions for summary judgment on the trespass,
nuisance, and negligence. claims against Philips and the Railroad that were alleged in Ottawa’s. |
Amended Complaint. .

3. I was informed by Ottawa's former counsel that he would handle those claims.in
the oppositions to Philips’ and the Railroad’s Motions for Summary Judgment. | |

4. On October 8, 2018, one day before the deadline for filing oppositions, 1 learned
that Ottawa’s former counsel was abandoning the trespass, nuisance, and negligence claims
against Philips and the Railroad without Ottawa’s consent. |

5. As a result, Ottawa has retained new counsel to pursue the trespass, nuisance, and.

negligence claims against Philips and the Railroad in motions for summary judgment and in
opposing Philips’ and the Railroad’s motions for summary judgment. | | |

6. Iam informed and believe that resolving the claims against Philips and. the
Railroad is essential to resolve issues involving other parties and that motions. for summary
judgment and oppositions will allow a prompt and more efficient disposition of the entire action,

STEPHEN LEWIS
SWORN TO AND SUBSCRIBED before me on this | day of November, 2018.

- Soe at shed A Cadtifieate .

Notary Public

 
Case: 3:12-cv-02858-JJH Doc #: 277-1 Filed: 11/20/18 3 of 3. PagelD #: 6790

 

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate
is attached, and not the truthfulness, accuracy, or
validity of that document.

 

 

 

State of California

County of Los Angeles

Subscribed and sworn to (or affirmed) before me on this Zoth
day of November _, 2018 , by reblewn ew S

proved to me on the basis of satisfactory evidence to be the
person(sy\ who appeared before me.

(Seal) vou lal —

"JOHN GC. PLANTADA
Commission # 2126805
Notary Public + California =
/ Los Angeles County
ppg Comm, Expires Oct 14, 2019 f

 

 

 

  
 
 

   
 
  
    
     
